DETAILED ACTION
This office action is responsive to communication filed on February 18, 2022.
AFCP 2.0
Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited time authorized under this pilot program.  Therefore, the response is being reviewed under pre-pilot practice.
Response to Amendment
The amendment filed February 18, 2022 will not be entered as it would require further search and/or consideration.  For instance, claim 1 is amended to recite that a plurality of users are present in the real space, and the position of the first camera is different from a position of each of the plurality of users in the real space.  This amendment changes the scope of claim 1 and would thus require further search and/or consideration.
Information Disclosure Statement
The two Information Disclosure Statements (IDS) filed on February 9, 2022 were received and have been considered by the Examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696